Clarke, P. J. (dissenting):
The counsel for the defendant Siebrecht having moved to dismiss as against said defendant at the close of plaintiff’s case, and renewed that motion at the end of the case, and having excepted to the denial of his motions, the question was squarely raised as to the responsibility of Siebrecht. *737And it having been conclusively shown that the defendant corporation was the owner of the premises in question, I think that the judgment based upon the personal responsibility of Siebrecht cannot be sustained. I, therefore, dissent. Smith, J., concurs. Judgment and order affirmed, with costs.